Citation Nr: 1422827	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-26 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Whether the overpayment of Chapter 30 benefits in the amount of $3,100.80 was validly created.  

2.  Entitlement to a waiver of recovery of an overpayment of Chapter 30 benefits in the amount of $3100.80.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1992 to February 2014.  The appellant is the Veteran's wife.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a January 2011 decision by the Committee on Waivers and Compromises in Nashville, Tennessee, wherein the Veteran was denied entitlement to a waiver of recovery of an overpayment.  A hearing before the undersigned was held at the RO in March 2012.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  

REMAND

The appellant contends that she should not have to repay VA the monies she received for Chapter 30 educational benefits because her withdrawal from school was due to medical problems that prohibited her from completing the program.  The appellant also disagrees with the amount of the overpayment and argued that it should be based on the date that she withdrew from the program.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision of waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  See also 38 C.F.R. 38 U.S.C.A. §  1.911(c) (2013).  When a claimant both challenges the validity of a debt and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt.  VAOPGCPREC 6-98.  

In this regard, the decision on appeal discussed the propriety of a waiver and briefly discussed that the overpayment was created due to receipt of Chapter 30 benefits that the appellant should not have received because she withdrew from school prior to completion of the program.  The committee found no evidence of fraud, misrepresentation or bad faith in the creation of the debt, but concluded that repayment would not be against the standard of equity and good conscience.  However, the RO never addressed the preliminary matter concerning the validity of the debt.  Under these circumstances, the Board must remand the matter for consideration as to whether the overpayment was validly created, to include whether the calculated amount is correct.  As the issue of entitlement to a waiver is dependent on whether the overpayment was validly created, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, the Board notes that while the evidence of record showed that a statement of the case (SOC) was promulgated in January 2012, and a copy mailed to the appellant, only the first page of the SOC is included in the claims file.  A copy of the SOC is not attached to the appellant's electronic records (Virtual VA or VBMS).  Therefore, on remand, a complete copy of the January 2012 SOC should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:  

1.  Adjudicate whether the overpayment was validly created, to include whether it was the result of sole VA error and whether the overpayment was properly calculated.  Provide a complete accounting of how the total overpayment was calculated.  An explanation of the reasons and bases for the decision should be prepared to include pertinent laws and regulations.  

2.  If the overpayment is found to have been properly created, to include the calculated amount, the appellant should be provided an opportunity to submit additional evidence with respect to her request for waiver of recovery of the overpayment, including a current and complete Financial Status Report.  

3.  After the actions requested above have been completed, the Committee should review the record and reconsider the appellant's request for a waiver.  A copy of the decision must be associated with the claims file and a copy provided to the appellant.  

4.  If the benefits sought on appeal remain denied, the appellant should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

